 

 

      

 

 

Case 1:19-cr-O1T41 Docurpenttoebiledon.02/06/20in TXSD P Oni of 3
> | Ul Sealed “4 2020
Public ond unofficial staff accsgg :
tet is instrum at " United States Di
prohibited by court order. _ . so uhm Bite of reaut
UNITED STATES DISTRICT COURT 5
SOUTHERN DISTRICT OF TEXAS - DEC 1 8 2019

BROWNSVILLE DIVISION
. . David J. Bradley, Clerk of Court

CRIMINAL No. B-19-i 141

UNITED STATES OF AMERICA §
| vs.

§
PEDRO GARZA §
aka: Pedro “Pete” Garza
JOSE GUADALUPE CISNEROS, JR. §

_aka: Jose “Joe Show” Cisneros

SEALED .
INDICTMENT

THE GRAND: JURY CHARGES:. ;

. . . COUNT ONE
From on or about February 1, 2017 through on or about the date of the Indictment,

in the Southern District of. Texas and elsewhere and within the jurisdiction of the Court,
- Defendants, ae

_. PEDRO GARZA aka: Pedro “Pete” Garza, .
JOSE GUADALUPE CISNEROS, JR., aka: Jose “Joe Show” Cisneros,

, and ,

did knowingly and intentionally agree, combine, conspire, and confederate with each
other and others known and unknown to the Grand Jurors, to possess with intent to
distribute a controlled substance. The overall scope of the conspiracy involved five (5)
kilograms or more of a mixture and substance containing a detectable amount of cocaine, .
a Schedule I controlled substance. oO | |

in violation of Title 21, United States Code, Sections 846, 841(a)(1), and

841(b)(1)(A).
 

 

“4

Case 1:19-cr-OFT41 Document 13 ' Filed on 02/06/26 in TXSD Page 2 of 3

mee oars ~ moos - ~ COUNT TWO Bee me

On or about January 30, 2019, in the Southern District of Texas and within the

tl

- Jurisdiction of the Court, Defendants,

PEDRO GARZA aka: Pedro “Pete” Garza,
and ,

 

did knowingly and’ intentionally possess with intent-to distribute a quantity of five (5)

kilograms or more, that is approximately 33. 4 kilograms (72.75 pounds), of a mixture and

a ‘substance c coftaining a detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections. 841(a)(1), 8441(6)(1)(A), and ~

Title 18, United States Code, Section 2.

COUNT THREE ~
‘On or about January 31, 2019, in the Southern District, of Texas and within the
jurisdiction of the Court, Defendants,

PEDRO GARZA aka: Pedro “Pete” Garza,
and .

 

did knowingly and. intentionally possess with intent. to distribute a quantity of five (5)

kilograms or more, that is approximately 33.5 kilograms (73.85 pounds), of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A), and

Title 18, United States Code, Section 2.
 

imposition ofa money judgment.

 

- Case 1:19-cr-01T&1 Document 13 Filed on 02/06/2601 TXSD- Page 3 of 3.

NOTICE OF CRIMINAL FORFEITURE
_ [Title 21, United States Code, Section 853]

. Pursuant to Title 21, United States Code, Section 853, the United States gives

notice to Defendants,

| - PEDRO GARZA aka: Pedro “Pete” Garza,
JOSE GUADALUPE CISNEROS, JR., aka: Jose “Joe Show” Cisneros,
and

_ that in the event of a conviction for a violation of Title 21, United States Code, Sections

846 or 841, the following are. subject to forfeiture:

(1) all property constituting, or derived from, any proceeds obtained, directly or
_ indirectly, as the result of such offenses; and . |

(2) all property used or intended to be used, in any manner or part, to commit, or
to facilitate the commission of such offenses.

In the event that a condition listed in Title 21 , United States Code, Section 853(p) exists,

the United States will seek to forfeit any other property of the defendants in substitution

up to the total value of the property subject to forfeiture. The United States may seek the -

- A TRUE BILL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK

UNITED STATES ATTORNEY

Paul Marian

_ Assistant United States Aitomey

 

 
